internal_revenue_service national_office technical_advice_memorandum third party communication none date of communication not applicable tam-169499-03 cc psi b08 number release date index uil no case-mis no area director ----------------------------------------------------------------------------- taxpayer's name taxpayer's address --------------------------------- ------------------------------------------- ------------------------------ ---------------- ------------------------- --------------------------- taxpayer's identification no years involved date of conference legend air carrier --------------------------------- city a ------------------------- city b ---------------------- x ------- y -------- z ----- q ------- issue whether under the facts described below the air carrier is liable for tax under sec_4263 of the internal_revenue_code on amounts paid to it for flights between city a and city b conclusion the air carrier under the facts described below is not liable for tax under sec_4263 on amounts paid to it for flights between city a and city b tam-169499-03 facts the air carrier provides taxable air transportation between city a and city b and collects payments from persons making payments subject_to the air transportation taxes both city a and city b are within the united_states each of the air carrier’s nonstop flights between city a and city b is composed of a non-domestic portion which meets the requirements of sec_4262 and a domestic portion according to the air carrier the actual route flown between city a and city b varies based on flight traffic weather and other safety considerations as determined by the flight crews thus it is not possible to determine the exact route to be flown at the time the ticket is purchased and the air_transportation_tax is imposed the air carrier uses the great circle route to calculate the distance flown between city a and city b the great circle route is generally speaking the shortest distance between two points on the globe and it is typically used to save both flying time and fuel of x great circle miles on the great circle route between city a and city b the air carrier considers y miles to be non-domestic and z miles to be domestic these domestic miles are q percent of the total flight miles therefore the air carrier collects the sec_4261 tax on q percent of the amount_paid for taxable_transportation law and analysis sec_4261 imposes a tax on the amount_paid for taxable_transportation as defined in ' of any person sec_4262 defines ataxable transportation to include transportation by air that begins and ends in the united_states sec_4262 provides that taxable_transportation does not include the portion of any transportation by air that meets the following requirements a between i a point where the route of the transportation leaves or enters the continental us or ii a port or station in the 225-mile_zone and b a port or station in the 225-mile_zone the portion is outside the united_states us neither the portion nor any segment of it is directly or indirectly- the portion- a direct line from the point or the point or station specified in a begins at either i the point where the route of the transportation leaves the us or ii a port or station in the 225-mile_zone and b ends at either i the point where the route of the transportation enters the us or ii a port or station in the 225-mile_zone and tam-169499-03 sec_4262 to the point or port or station specified in sec_4262 passes through or over a point that is not within miles of the us sec_49_4262_b_-1 of the facilities and services excise_taxes regulations provides that when a portion of transportation is excluded under sec_4262 the tax may be computed on that portion of the total amount_paid that the mileage of the taxable_portion of the transportation bears to the mileage of the entire trip under sec_49_4262_b_-1 the basis for determining these proportions is the average mileage of the established route traveled by the carrier between given points under normal circumstances sec_4261 generally provides that taxes imposed by ' shall be paid_by the person making the payment subject_to the tax and sec_4291 generally provides that every person receiving any payment for taxable_transportation on which a tax is imposed upon the payer thereof under sec_4261 shall collect the amount of the tax from the person making the payment if any_tax imposed by sec_4261 is not paid at the time payment for transportation is made sec_4263 requires the carrier to pay the tax subject_to certain limitations not applicable herein because a portion of the transportation between city a and city b meets all of the sec_4262 requirements such portion is exempt from the sec_4261 tax the methodology used by the air carrier to calculate the basis for the tax imposed by sec_4261 is consistent with the requirements of sec_49_4262_b_-1 because the great circle route is the route that a carrier would travel in a nonstop flight under normal circumstances calculating the miles in a nonstop flight between city a and city b using the great circle route where variations in the actual flight path taken are de_minimis is not contrary to the requirements of these regulations caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under ' c names addresses and identifying numbers have been deleted
